             Case 2:19-cv-04865-KSM Document 33 Filed 12/08/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 NATHANIEL SHRIEVES, JR.,                                        CIVIL ACTION

            Plaintiff,
                                                                 NO. 19-4865-KSM
            v.

 PHILADELPHIA FACILITIES
 MANAGEMENT CORPORATION, et al.,

            Defendants.



                                                ORDER

        AND NOW this 8th day of December, 2020, upon consideration of Plaintiff’s Motion for

Leave to File a Second Amended Complaint and related briefing (Doc. Nos. 25, 27, 29 & 31),

Philadelphia Gas Works’s 1 opposition briefs (Doc. Nos. 26 & 30), Philadelphia Gas Works’s

Motion to Dismiss the Amended Complaint and related briefing (Doc. Nos. 11 & 18), Plaintiff’s

opposition brief (Doc. No. 17), Defendant Gas Works Employees’ Union of Philadelphia, Local

686 Motion to Dismiss the Amended Complaint (Doc. No. 19), and Plaintiff’s opposition brief

(Doc. No. 20), it is ORDERED as follows:

        1.         Plaintiff’s Motion for Leave to File a Second Amended Complaint (Doc. No. 25)

is DENIED.

        2.         The Motions to Dismiss (Doc. Nos. 11 & 19) are GRANTED. Counts I and II of

the Amended Complaint are DISMISSED with PREJUDICE. Count III is DISMISSED

without PREJUDICE.



        1
           Philadelphia Gas Works asserts that it has been misidentified as Defendant Philadelphia
Facilities Management Corporation.
          Case 2:19-cv-04865-KSM Document 33 Filed 12/08/20 Page 2 of 2




     3.       The Clerk of Court shall mark this matter CLOSED.

IT IS SO ORDERED.

                                         /s/Karen Spencer Marston
                                         ______________________________
                                         KAREN SPENCER MARSTON, J.




                                            2
